Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 23, 2014

The Court of Appeals hereby passes the following order:

A15D0080. GREGORY DABNEY et al. v. WELLS FARGO BANK, N.A.

      Wells Fargo Bank filed a dispossessory action against Gregory Dabney in
magistrate court. Following an unfavorable ruling, Dabney filed three separate
appeals in the superior court. On September 22, 2014, the superior court dismissed
all three appeals filed by Dabney. Ten days later, on October 2, 2014, Dabney filed
this application for discretionary appeal. We, however, lack jurisdiction.
      Generally, an application for discretionary appeal must be filed within 30 days
of entry of the order sought to be appealed. OCGA § 5-6-35 (d). But the underlying
subject matter of an appeal controls over the relief sought in determining the proper
appellate procedure. Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994).
OCGA § 44-7-56 provides that an appeal from any dispossessory judgment must be
filed within seven days of the date the judgment was entered. See Ray M. Wright,
Inc. v. Jones, 239 Ga. App. 521 (521 SE2d 456) (1999). Because OCGA § 44-7-56
requires a judgment in a dispossessory action to be appealed within seven days of the
entry of the final judgment, this application is untimely. Accordingly, it is hereby
DISMISSED.
                                       Court of Appeals of the State of Georgia
                                                                            10/23/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.